                     Case 1:20-cv-08924-CM Document 255 Filed 09/01/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                  __________ DistrictofofNew York
                                                                          __________


                         Payne, et al.                            )
                             Plaintiff                            )
                                v.                                )      Case No. 1:20-cv-08924-CM
                        DeBlasio, et al.                          )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiffs Payne et al.                                                                                             .


Date:          09/01/2021                                                                 /s/ Rigodis Appling
                                                                                           Attorney’s signature


                                                                                  Rigodis Appling, Bar No. 4475372
                                                                                       Printed name and bar number
                                                                                          Legal Aid Society
                                                                                          199 Water Street
                                                                                         New York, NY 10032

                                                                                                 Address

                                                                                       rtappling@legal-aid.org
                                                                                             E-mail address

                                                                                            (212) 298-5360
                                                                                            Telephone number

                                                                                            (646) 616-9342
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
